—Judgments, Supreme Court, New York County (Carol Berkman and Leslie Crocker Snyder, JJ., at pleas; Leslie Crocker Snyder, J., at sentence), rendered March 23, 1999, convicting defendant of attempted robbery in the second degree (two counts) and conspiracy in the second degree, and sentencing him to two consecutive terms of 2Vs to 7 years on the attempted robbery convictions to run concurrently with a term of 42/s to 14 years on the conspiracy conviction, unanimously affirmed.
The court properly exercised its discretion in denying youthful offender treatment on defendant’s initial attempted robbery conviction. During the plea allocution on that indictment, the court specifically conditioned a promise of youthful offender treatment upon defendant’s ability to “stay out of trouble.” Rather than doing so, defendant was convicted of two additional felonies, arising out of separate incidents. Furthermore, we perceive no basis for a reduction of sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no support in the record for defendant’s contentions that he was sentenced without an updated probation report and that the sentence on his conspiracy conviction was greater than the sentence promised by the court. Concur — Williams, J.P., Mazzarelli, Ellerin, Lerner and Rubin, JJ.